NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        OCT 4 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE LUIS RODRIGUEZ VELAZQUEZ,                  No.    15-70794

                Petitioner,                     Agency No. A201-237-528

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Jose Luis Rodriguez Velazquez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006), and we deny the petition for review.

      Substantial evidence supports the agency’s determination that Velazquez

failed to establish a nexus between the harm he suffered and fears and a protected

ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (desire to be

free from harassment or random violence has no nexus to a protected ground).

      We lack jurisdiction to review any social group that Velazquez articulates

for the first time on appeal. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.

2004).

      PETITION FOR REVIEW DENIED.




                                         2                                   15-70794